§§de 'GI

IN THE COURT OF CRIMINAL APPEALS

AUSTIN TEXAS
EX PARTE t } CAUSE # 2003-1272-€
}
} . 54TH DIsTRICT COURT
}
JAsoN LEE sCoNCE } MCLENNAN CoUNTY, TEXAS
Petitioner

Rebuttal
To findings of Facts and conclusions of law

To The Honorable Judge of said Court:

Comes Now Jason Lee Sconce hereafter for the Courts convenience
referred to as Petitioner and respectfully submits this Rebuttal in accordance With the 14th

Amendment of The United States Constitution. Petitioner Will now demonstrate the following;

I
Case Histo;y

On Z_-_Z_U, Petitioner submitted an 11.07 Writ of Habeas Corpus challenging (6) six errors of
the Trial Court.

On §M-_l_§, The Trial Court issued a Designation of Issue on the claim of Ineffective Assistance
of Counsel.

The Trial Court Ordered counsel to submit an Affidavit by fl;l_w, Counsel did not meet this
deadline or if Counsel did meet this deadline the Court did not accept the Affidavit.

On 4-24-15, The Trial Court issued a Show Cause Order for Counsel to appear in the Court by
5-1-15 and answer why Counsel did not file an Affidavit by 4-10-15 deadline.

 

Petitioner’S family new that Counsel was in Court on several occasions and had no excuse for
not missing the deadline.

Petitioner family members contacted the Texas Bar Association and advised them of the
situation of Counsel. The Bar Association gave Petitioner’s family the P.O. Box address of
Counsel and advised Petitioner’s family to send a certified letter explaining their grievance
(Attached)

Counsel Would not accept the certified letter on 4_-2_§£. Petitioner family called Counsel’s
Office and spoke to the Secretary and advised the Secretary to have Attomey Ray Black to pick
up the letter from the Post Office, or a grievance would be filed against hirn, because they had
been trying to contact Attomey Ray Black from 4-24-15 to 4-28-15.

On M, the next day Counsel picked of the certified letter from the Post Ofiice. The same
day Counsel submitted a two page Affidavit, of complete Perjury on Attomey Ray Blacks behalf.
Petitioner’s Family told the Texas Bar Association that they are going to file a grievance on
Attomey Ray Black.

Petitioner strongly feels that the Affidavit from Attorney Ray Black was established by Perjury

and some form of misconduct from the District Attomey and the Judge.

II
Rebuttal
Of Counsel Affidavit

Petitioner alleged that, l) Counsel did not file for Continuance 2) Counsel did not request a
competency hearing and 3) Counsel did not tell Petitioner he had an absolute right to Appeal
after the Trial Judge stated he would not Appoint Petitioner a Counsel.
Petitioner Counsel Ray Black stated;

“On the morning of the hearing Mr. Sconce appeared at my Office stating that he had
been to the emergency room and was ill from the Flu and had been advised to not to be in Court.

He gave me some Medical Documents and advised that he was going horne and asked if I could

 

get the court postpone the case to a later date. He appeared to be ill but aware of the

circumstances and questioned me regarding whether the Court would postpone the case, and I
advised that I did not bgli_e_v§ so.” l

“He refused to accompany me to Court and asked that I appear in his absence and request
a postponement.”

“I appeared in Court and offered the medical documents and orally requested a
continuance, and was told to contact my client and have him appear, which I did.”
“Although Mr. Sconce appeared to be ill with flu like symptoms I observed nothing about him
that would indicate to me that he was not competent enough to participate in the hearing.”
“Af"ter the Judgrnent was entered, I filed a Motion to Withdraw as Counsel so that Mr. Sconce
could obtain a court appointed Counsel for an Appeal but Mr. Sconce opted to wave Appeal

contrary to my advice not to do so.”

First of all Mr. Ray Black is committing Perjury to this Honorable Court which can be supported
by the records and witnesses.

Mr. Ray Black stated in his Affidavit that Petitioner looked ill from the Flu and refused to
accompany him to Court asking Counsel Ray Black to appear in his absence.

The Trial Transcripts will clearly demonstrate that Mr. Ray Black told Petitioner was not capable
of corning to the hearing and the Judge told Mr. Ray Black (bluntly) he didn’t care get Petitioner
in the court now.

In December Mr. Ray Black returned a phone call from Petitioners wife before the Writ was
filed and told Petitioners wife he gave the medical documents to the Judge and the Judge stated
he didn’t care. (This phone conversation can be retrieved from the phone Company with an
Order from the Court)

More so, if this Honorable Court observes the Transcripts on 5-29-13, when Petitioner first
entered the Court, the Judge immediately revoked Petitioners Bond and Counsel Ray Black told
the Judge that it was his fault he (Ray Black) told the Petitioner to go home. (But in Mr. Ray
Blacks Affidavit he stated Petitioner refused to follow him to court) if the Court would further
observe the transcripts on May 29, 2013 at approximately l:15pm Mr. Ray Black clearly asked
the Judge for a continuance and presented him with the Medical Documents and told the Judge

he personally seen Petitioner and Petitioner was not incoherent and the Judge stated he didn’t

care get Petitioner in the Court immediately. (ln Mr. Ray Blacks Affidavit he stated Petitioner
showed no Signs of incompetency)

Mr. Ray Black Stated in his Affidavit that he submitted a Motion to Withdraw as Counsel in
Order for Petitioner to Obtain a Court Appointed Counsel but Petitioner opted to waive the
Appeal contrary to his advice. The records will reflect Petitioner wanted an Appeal, why would
a counsel withdraw from a case after the conviction of his client said he didn’t want an Appeal.
This form of conduct does not occur, counsel would have just simply gave Petitioner a waiver of
an Appeal that day and been free of the case. However, (3) weeks later Ray Black brought
Petitioner a Waiver of Appeal with some other papers to sign in the McLennan County Jail alone
not in the presence of the Judge, and if Mr. Ray Black submitted such a Motion to withdraw
what happened to it? lt was not on.file when Petitioners family tried to obtain the Records and if
it was on file it would have stated why Counsel wanted to withdraw and would have automatic
presented a Notice of Appeal and Petitioners wish to have a court appointed Appeal Counsel.
Furthennore, if Counsel filed a Motion to Withdraw because he wanted Petitioner to have a
Court Appointed Lawyer then logic would dictate that Counsel and Petitioner had a conversation
prior to the Filing of the Motion to Withdraw, because counsel was retained and counsel had to
know Petitioner wanted to Appeal and could not afford a Lawyer. The fact of the case is that
Counsel told Petitioner that he did not do Appeals and the Trial Judge refused to Appoint
Petitioner a Counsel and Counsel even called Petitioners family to see if they could afford a
colleague of his, and when Petitioner’s family stated “NO they couldn’t “ counsel finally brought
a waiver to the Jail.

Petitioner never entered the Court after his conviction on 5-29-13. All signed paperwork was
brought to the County Jail by Petitioner’s Counsel Ray Black.

Mr. Ray Black submitted a Perjury Affidavit to the Court which in all things still demonstrated
his ineffectiveness Counsel said he verbally asked the Judge for a continuance and was denied.
Counsel did not object or Appeal the response, counsel stated in his Affidavit Petitioner seemed
ill with what he called flu like symptom but never did what any competent Lawyer would do and
that would be to communicate with their client and ask for some form of competency hearing.

This was the entire purpose of even asking the Judge for a continuance.

Counsel stated that Petitioner waived Appeal contrary to his advice. Even if that would be the
case Counsel eluded the issue of the reason Such Appeal was waived was that the Judge said he
was not going to appoint Petitioner a Court Appointed Lawyer.

Petitioner strongly feels there exist some form of misconduct conducted by the Trial Court and
Counsel. Petitioner submitted (6) six Errors, one of the primary error exist is the Judge abusing
his Authority by informing Petitioner that he would not appoint him a Counsel, because he the
Judge felt Petitioner could retain a Lawyer. Petitioner also stated that the Judge was extremely
bias and hostile and was prejudice and had a pre determined verdict.

Counsel constructively eluding all the questions making the Fact Finding process of little effect.
The Trial Court Just Literally did not respond to the other (5) five Errors leaving the decision to
the Honorable Court of Crirninal Appeals.

Petitioner has no idea how the District Court could conclude Counsel Affidavit as true when the
Judge and Prosecutor know the truth, The Fact Finding Process of V.A.C.C.P. art. ll.07 is
govern for the Trial Court to discover the Truth of an Issue not cover their mistakes with
deception and manipulation Petitioners is contending that in all this Honorable Court reverse
and remand this case back to the Trial Court for appropriate Remedies.

Attached is a copy of the Court Docket Sheet.

,/' Respectfully Submitted

§a,, /yé>é

Jason Lee Sconce
T.D.C.J. _ ID # 01884605
Stevenson Unit

1525 F.M. 766

Cuero, Texas 77954

Unsworn Declaration

I, Jason Lee Sconce being of sound mind do hereby give my solemn oath under the Pentaly of
Perjury that I am the Petitioner in this Rebuttal to the states Finding of Facts and all information

there in is true and correct to the best of my knowledge.

 

Affidavit

l Jason Lee Sconce do hereby cenWat a true and exact copy of this Rebuttal to the State
' ALA dayof ~,{3 ,2015.

/ ,

Finding of F acts was mailed

CRIMINAL RECORDS SYSTEM PAGE: 2

DISTRICT COURT DOCKET SHEET

DATE: 11/26/2014
TIME: 10:45:15

cAUsE No= 20031272€2
oFFENSE< IND w/cHLD 2c1

FILE DATE: 12/16/2003 STATE oF TExAs.vs scoNcE,JAsoN LEE
' DA= MANSKE,LAURIE

 

4/17/2009 LETTER To ATT¥ REGARDING EVIDENCE DESTRUCTIoN
12/20/2011 oRDER AMENDING coNDrTIoNS oF DEFADJ PRoBATIoN
12/20/2011 copy oF 0RDER AMENDING DEL To sHERIFF AND DEFT BY APo
11/13/2012 v10LA110N REPORT woRKsHEET
2/27/2013 MorroN a oRDER FoR PRoBAmIoN ADJUDICATIQN HEARING
2/27/2013~ cAPIAs ISSUED a DELIVERED To sHERIFF
2/27/2013 vIoLATIoN REPORT woRKsHEET
3/07/2013 BAIL BoND IN THE sum oF $150, 000 (BUTLER BAIL BoNDs, wENDELL
_ t SEITZLER - 3/6/2013)
3/12/2013 § cAPIAs RETURNED AND FILED sHowING sERVICE -' »
//f oN scoNcE, JAsoN LEE oN 3/06/2013 = \
1 ___ ,_ _5£r§;.;

 

AFFIDAVIT

I swear or affirm to the best of my knowledge the information listed below is true,
complete , and correct in regards to my son Jason Lee Sconce on May 12, 2015

This affidavit is in response to the affidavit of Mr. Ray Black dated April 29, 2015:

Mr. Black stated that Jason appeared at Mr. Black’s office on May 29, 2013, and that
Jason handed him the medical papers from the ER that Jason had received the morning
of May 29, 2013, stating that he had been at the ER all morning and the doctors findings
of that stay. Mr. Black also stated that Jason refused to accompany him to court that
morning and stated that Jason ask Mr. Black to appear in his absence and have Mr. Black
ask for a postponement

l, along with his wife Mary, was with Jason that morning after Jason left the ER (of
which Jason was not able to drive due to the nausea, dizziness, and medication given at
the ER). . .when we left the ER Mary was instructed by Mr. Black to bring the paperwork
by his office. . .Mr. Black had told Mary to be sure to get paperwork from the ER stating
that he had been in the ER that morning and their findings and to be sure the paperwork
was signed by the doctor. . .of which she had received all of that information from the ER.
When we arrived at Mr. Black’s office (around 11:45 or 12:00) Mr. Black was standing
outside his office (smoking a cigarette because he can’t smoke in his office) waiting on
the paperwork from the ER because he was in a hurry to get it to the court house since
court was to be held at 1:30. Jason DID NOT get out of the car. ...Jason DID NOT speak _
with Mr. Black. . ...Jason was in the car drossy due to the medication he had just received
in the ER. . . .MARY got out of her car and handed this paperwork to Mr. Black and he
told her he would try to get it postponed since the report from the ER stated for Jason to
go home. . . .not to go to work or court for 48 (f`orty eight) hours. Mr. Black told Mary for
us to go home and he would contact us as soon as he found out the information We did
as told. On the way home from Mr. Black‘s office Mary and I ask Jason about eating
lunch or something just in case he did have to go to court. He said there wasn‘t anyway
he could keep anything on his stomach ...that he just wanted to go home and lay down
and try to sleep (he had not slept any the night before due to the nausea) . Around 1:00 or
1:15 we still had not heard from Mr. Black informing us if court was going to be
postponed or what he had found out. At this time I ask Mary to call Mr. Black to see what
he had found out as it was pouring rain and if there was not going to be court l needed to
leave Waco as I live in Decatur, TX and was wanting to get home before rush hour
traffic . When Mary called Mr. Black, he told her to tell Jason to get his “A--” up there as
court Was going on as scheduled. If Mary had not called when she did (since we had not
heard from Mr. Black) Jason would have really been in trouble with the ‘Judge. Mr. Black
has also stated that Jason appeared competent to participate in the court

proceedings ...Jason was still nauseated, dizzy, and was not feeling good.

Mr. Black has stated that Jason did not want to appeal the decision. . .Jason told me he
was coerced into signing the wavier to appeal due to the fact Mr. Black stated the Judge
would not assign a court appointed attorney since Jason had been able to afford Mr. Black
previously.

Also, Mr. Black called Mary on about June 17 wanting her to take Jason some papers to
sign and she was confused about what Mr. Black was wanting. She ask my husband to
call Mr. Black. My husband called Mr. Black and left a message for him to return the call.
When Mr. Black called back we (l Was on the phone as well) ask Mr. Black why he could
not take the papers for Jason to sign instead of Mary (who would have to make a special
trip to Waco because at the time she lived in Decatur with us) and “He laughed and said
OH, I guess I could” . He also stated that the Judge wanted Jason to appear in court again
and we ask Mr. Black why and Mr. Black said he didn’t know and he had never been ask
that before in his 30+ years of practice. .. and my husband ask Mr. Black to ask the judge
why he needed Jason back in court and Mr. Black replied “the Judge would just say
appear and find out”. . .Mr. Black never told Jason about the Judge wanting him back in
court nor did he take him to court as the Judge requested .

Should you need other information from me please feel free to contact me.

‘3%_3 //"o/

 

 

 

Date ` Chris Sconce
P 0 Box 775
Decatur, 'l`X 76234
817/980/8323 Mobile
` 940/624/5075 Home
State of Texas
County of Wise

I, the undersigned Notary Public, do hereby affirm that Chris Sconce personally appeared
before me on '\_\'§`\“v\ day of May, 2015, and signed the above Affidavit as her free and
voluntary act and deed. ~

(' /;2 / /S" j/é/U&/%@;

Commissior'r Expires Notary Public

 
  

       
    
   

tag main wAu